Case 1:20-cv-08934-KPF Document 3 Filed 10/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JITENDER KESWANI,

Plaintiff,

vy. 20 Civ. 8934 (KPF)

SOVEREIGN JEWELRY, INC.; ORDER OF SERVICE

SATISH DARYANANI,

Defendants.

 

 

KATHERINE POLK FAILLA, District Judge:

Plaintiff, who is proceeding pro se, paid the filing fees to commence this
action.

The Clerk of Court is directed to issue summonses as to Defendants
Sovereign Jewelry, Inc., and Satish Daryanani. Plaintiff is directed to serve the
summons and complaint on each Defendant within 90 days of the issuance of
the summons. If within those 90 days, Plaintiff has not either served
Defendants or requested an extension of time to do so, the Court may dismiss
the claims against Defendants under Rules 4 and 41 of the Federal Rules of
Civil Procedure for failure to prosecute.

The Clerk of Court is directed to mail a copy of this Order to Plaintiff,
together with an information package.

SO ORDERED.
Dated: October 27, 2020 Nath A itl
New York, New York

KATHERINE POLK FAILLA
United States District Judge

 
